Bbcwn, J,
This libel was filed to recover the sum of $2,888.63, freighs alleged to be due upon 828 barrels of plumbago, brought on board the bark Guiseppe Mazzini, from Colombo, in the island of Ceylo i, and discharged at Pierrepont’s stores, Brooklyn, immediately adjae mt to the Wall-street ferry. The plumbago was shipped under a bill of lading which describes the bark as “bound for New York,” and t íat the goods were to be “delivered at the aforesaid port of New York’ on payment of freight, etc. There wore numerous other con-signe ;s of different portions of the cargo, under various bills of lading, quite a number of the other shipments being also of plumbago. The vesse arrived in New York on the fifteenth of January, 1882. Prior there o a majority of the consignees, upon the solicitation of thte agen! a of the proprietor of Pierrepont’s store, had signed requests that the b irk should go to Pierropont’s stores, Brooklyn, to unload. The clain ants of the plumbago in suit were not consulted. They wanted their cargo landed in New York, and on learning that the bark had gone to Brooklyn, protested against her unloading there. The plumbago, however, was put upon the pier there, and subsequently taken them e by the claimants in lighters to New York. The claimants, Gañiz, Jones & Co., contend in their answer that, under the bill of ladin g, the ship was bound to make delivery at the city of New York; that bhe delivery upon the dock at Brooklyn was wrongful; that while then a portion of the plumbago was injured through exposure to snow and rain; and that the claimants were subjected to the expense of *512$132.22, in the subsequent lighterage of the plumbago to New York, which they claim as an offset against any sum which may be due for freight.
■ Upon the trial the claim for injury to the goods while on the pier was waived, in order that a decision might be had upon the single question concerning the right of the vessel, under such a bill of lading, to make delivery of the cargo in Brooklyn, against the protest of one of the consignees, and without compensation for lighterage across the river.
For some 30 years past there has existed at this port a controversy, or something" in the nature of a controversy, between shipowners and importers as to the right of a vessel to make delivery of •cargo consigned to “the port of New York” on the adjacent shores of Brooklyn, Jersey City, or Hoboken. The evidence shows that it began some 30 or 35 years ago, about which time some of the steamship lines began to go to Jersey City. Complaint was immediately made by the merchants in regard to that practice, and some compensation was paid for the extra expense of ferriage. This liability was soon avoided by an alteration of the terms of the bills of lading so as to give liberty to discharge at Jersey City; and several lines now provide generally for an option to discharge at Jersey City, Hoboken, or New York. About the same time commodious warehouses began to be' erected in Brooklyn, which now extend almost continuously from Fulton ferry to below Hamilton ferry, on the Brooklyn side. These warehouses, with the docks to which they are adjacent, furnish superior facilities for the ready handling and storage of cargo; and during the last 25 years they have been more and more used for storing goods not intended for immediate consumption. In certain lines of business, the East India trade particularly, a large majority of the .cargoes of late years have come to be discharged at the Brooklyn stores; and this tendency has lately been still further increased by the erection of the Brooklyn bridge, as the vessels engaged in that trade are mostly unable to go above the bridge without housing their topmasts. During the last five years, as the evidence shows, almost all the vessels from Colombo and Ceylon have discharged at Brooklyn.
Some 15 or 20 witnesses upon each side have been examined in reference to the custom of delivery. The witnesses on the part of the respondents are, for the most part, merchants or persons identified in interest with importers. Some of them, however, are entirely impartial, and have been familiar with the controversy on this subject for 25 years or upwards, and one of them has been frequently called on to arbitrate upon differences and claims for damage arising through deliveries in Brooklyn. The respondents’ witnesses all testify that the practice of delivering in Brooklyn, so far as it has been the practice to unload there under bills of lading of this description, has always been more or less protested against, and a constant subject of claim for compensation on the part of those merchants who *513desire* l tlieir goods to be landed in New York. In a few instances the co it of lighterage has been paid; but, generally, the only com-pensal ion allowed, where any was given, was the ferry charges for trucks employed to cart the goods to New York.
On the part of the libelants, while such claims are admitted to have ! ieen made to some extent by persons who wanted their goods in Ne j York, it is contended that such complaints are now much less frequent than formerly; that they never amounted to much, and always * ¡ame from only a very small proportion of the consignees; that no pa ymonts for lighterage were known; and that the occasional sums oaid for ferriage were paid from policy, in the competitions of trade, or, in a few instances, to avoid litigation, and were so small in am rant as not to be worth contending for; while quite a number of the witnesses had never heard of any such objections, or any claims for co npensation at all. Many witnesses for the libelants testify to the pi rctice of late years of landing nearly all the cargoes from Ceylon al Brooklyn, as above stated; and also to the general practice of del vering cargoes at any dock in New York or Brooklyn selected by a i íajority of the consignees.
Th( first ground of defense is that a delivery at Brooklyn is not a fulfilli cent of the contract contained in this bill of lading, because the bi 1 of lading describes the vessel as “bound for New York,” and makes the goods deliverable “at the aforesaid port of New York.” If thi; contention is sound, no freight was earned. The Boston, 1 Low. 464. This contention, however, cannot prevail, for the Brooklyn whan js are clearly within the legal limits of the “port of New York,” and hence within the possible limits of the port, as commercially under, itood.
1. 1 ,’he legal limits of the port of New York must be hold to be such iís are fixed or recognized by the statutes of the state or the Unite* l States. No statute of the United States defines these limits with e fcrietness. By section 2535, the state, for the purposes of the collect ion of the revenue, is divided into 10 collection districts, the secom' of which is the “district of the city of New York,” comprising “all tl *e waters and shores of the state of New York, and of the counties ol Hudson and Bergen, in the state of New Jersey, not included in other listricts” in which New York is made “the port of entry;” and 10 otl er towns and cities between Newburgh and Troy, inclusive, as well í s Cold Spring and Port Jefferson, on Long island, are made “ports of delivery;” while Jersey City is made “a port of entry and delive y, with an assistant collector to act under the collector at New York.' By section 2536 the revenue officers are required to “reside at the port of New York,” excepting one assistant collector, “who shall reside at Jersey City.” Section 2770 requires every vessel arriving from i foreign port to make entry of ship and cargo at one of the desigi ated ports of entry, and prohibits the unloading of cargo elsewhere than at one of the designated ports of entry or delivery. The *514second collection district, therefore, of which New York is the port of entry, extends from Sandy Hook to Troy, on the Hudson, and embraces the west end of Long island, including Brooklyn. New York, as “a port of entry,” is clearly not co-extensive with the whole collection district, since this district embraces not only Jersey City, which is made a distinct port of entry and delivery, but also 12 other designated “ports of delivery.” The unloading of goods from a foreign port at any other place than a designated port of entry or delivery is illegal, (section 2770; U. S. v. Hayward, 2 Gall. 510, 511,) and as Brooklyn is not a designated port of delivery, unless it were included in the port of New York as a port of entry, the unloading of any foreign goods at Brooklyn would be illegal. The long practice, however, of landing foreign goods there under the authority of the collector should be deemed conclusive evidence that Brooklyn, by common understanding, is included within the port óf New York as a port of entry. In ordinary commercial usage, also, Brooklyn is not recognized, I think, in foreign commerce as a distinct port, but only as an adjunct of the port of New York. As I have said, foreign goods cannot be legally landed there at all except as a part of this port; and in foreign bills of lading, when Brooklyn is referred to, it is more usually, I think, by the names of its docks only, as a part of the port of New York, and without the mention of Brooklyn eo nomine. In Carsanego v. Wheeler, 16 Fed. Rep. 248, the ship was to proceed from Plymouth, England, to New York, “only Atlantic dock, ” i. e., to Brooklyn, as a recognized part of the port of New York, though Brooklyn was not named; and in Irzo v. Perkins, 10 Fed. Rep. 779, under a bill of lading making the goods deliverable at the port of New York, the vessel, by consent of all the consignees, also went to Atlantic dock, Brooklyn, to discharge on lighters; and such cases are very frequent.
"Various statutes of the state of New York indicate more precisely the limits of the port of New York for various maritime purposes. By the act of March 30, 1855, e. 121, commissioners were appointed for the preservation of the harbor of New York from encroachments,” who were empowered “to cause the necessary surveys of the said harbor, and to ascertain whether, in reference to the present and probable future commerce of the cities of New York and Brooklyn, any further extension of piers, etc., into the said harbor ought to be allowed; and to recommend the establishment of such exterior lines in different parts of the said harbor, opposite and along the water fronts of the cities of New York and Brooklyn, the county of Kings and county of Richmond, beyond which no erection should be permitted.” By the act of April 16, 1857, it was made unlawful to throw into the waters of “the port of New York below Spuyten Duyvel creek, on the Hudson river, or below Throg’s point, on the East river, or in the bay, inside of Sandy Hook,” any cinders or ashes, etc. Many of the sections oí this act (sections 1, 3, 4, 5, 6, 10, 11) obviously apply to the piers *515and bul k-heads of Brooklyn as belonging to “the port of New York.” By the , ict of April 17, 1857, c. 7(53, “the balk-head line and pier line, adjaeei t to the shores of the port of New Fork,” are declared to be as thereto ore recommended by the commissioners, embracing “from a point e tie mile north of Spuyten Duyvel creek, thence southerly to the oni ranee, and along the north shores of Spuyten Duyvel creek and H; >rlem river, and easterly along the north shore of the East river tc Throg’s Neck; also from the entrance to Little Neck bay, in the cm nty of Queens, westerly along the south shore of the East rever, includi ag Flashing and Gowanus bays and Newtown creek, to the ■westerly end of Coney island.” The laws regulating “the pilotage of the pm t of New York” evidently contemplate the same territorial extent. See act of June 28, 1853, c. 467; Laws of April 3, 1857, c. 243. The same is true of the act establishing and regulating “the board ■ if port wardens of the port of New York.” By the act of April 14, 18 >7, c. 405, this board consists of nine members, “one of whom shall l e a resident of the city of Brooklyn.” So, also, the act concerning “the captain of the port and harbor-masters of the port of New 1 ork,” (act of May 22, 1862, c. 487,) evidently includes the same i xtended territorial jurisdiction. Section 8 of the act last cited provid is that “each of the said harbor-masters shall remain in and perfor n the duties assigned to him by the captain of the port, and shall : Lot absent himself from the cities of New York or Brooklyn withoi t his permission.”
In i iew of these various statutory regulations defining the limits of the po rt of New York, in reference to subjects so intimately connected with c jmmeree and navigation* as well as the frequent recognition of the B 'ooklyn docks in foreign bills of lading as a part of this port, it can mt be held that Brooklyn is outside of the limits of the port of New I ork, so as to render a delivery of cargo there necessarily a non-fulfilli rent of a contract to deliver at the port of New York.
2. t does not follow, however, that a delivery of cargo is necessarily a good delivery because within the legal limits of the port. Such is not the meaning or intention of the bill of lading. No one would seriou sly contend that under a bill of lading like this goods consigned to a n erchant in New York city could be lawfully delivered at Spuyten Duyv I, some 13 miles above the Battery, at the mere option of the capta n, because Spuyten Duyvel is within the geographical limits of the ci y and port of New York, or at Throg’s Neck, or at Sandy Hook, becai. se those places are also within the legal limits of the port.
A 1 ill of hiding is a commercial document, to be interpreted according t<' the usages of commerce. A port, in the commercial sense, and by tl 3 most ancient definitions, is an inclosed place where vessels lade ir unlade goods for export or import. “Portus est locus con-clusa •, quo imporiantur et unde evportantur merces; idem et statio elicit, 'T condusus ac fírmate. ” Pardessus, Lois Mar. tit. 1, p. 179. “A static a (anchorage) is also so called when inclosed and made safe.” *516The port is not any place within the geographical limits of the same name where ships might load and unload, but where they in fact do so, i. e., where they are accustomed to do so. Commercially considered, a port is a place where vessels are in the habit of loading or unloading goods; and the limits of the port, as respects a delivery under the bill of lading, turn purely upon the question of fact, within what limit ships and merchants have been accustomed to receive and deliver cargo consigned to the port designated, without any necessary regard to geographical or political divisions, or-to police or statutory regulations. Consignees of goods at a designated port have a right to expect a delivery of their goods according to the established custom and usage of the port, and in that part of the port customarily used for the discharge of such goods; and the vessel is bound, and has a right, to make delivery accordingly. Abb. Shipp. †378; Vose v. Allen, 3 Blatchf. 289; The Grafton, 1 Blatchf. 176; Gatliffe v. Bourne, 4 Bing. N. C. 314, 329; Cargo ex Argos, L. R. 5 Priv. C. 134, 160; Irzo v. Perkins, 10 Fed. Rep. 779.
Where the commerce of a port is increasing rapidly, the limits within which goods are deliverable must necessarily be gradually enlarged. The direction in which these limits shall extend will be determined by considerations of convenience and economy. Before the docks and piers along the lower part of New York became inconveniently crowded, and no greater convenience, economy, or dispatch were afforded at Brooklyn, no general practice of delivering cargo there, except by consent, could be deemed rightful, or in accordance with the custom of the port. But the lower part of the city has long since become incapable of accommodating the shipping of the port; and the opposite shore of Brooklyn evidently furnished, in part, the readiest means for the necessary additional accommodations. The 12 lower blocks on the Bast river front, embracing half the distance from the Battery to the bridge, have, for more than 25 years past; been devoted by the state statutes to'special uses which exclude ordinary foreign commerce. See act of April 13, 1857, c. 367. The other docks, moreover, in the lower part of the city, are so largely appropriated for various ferries, steam-ship lines, and to special branches of trade, that comparatively few remain available for the accommodation of miscellaneous foreign shipping. While the limits of the port within which goods were usually unladen were, from necessity, therefore, continually pushing further up the East and Hudson rivers, it was impossible that the natural advantages of Brooklyn, from its proximity to the lower part of the city, and its easy approach, should not be seized and applied to the same uses.
It matters little how the appropriation of new localities for the delivery of goods originates. It is usually, doubtless, by the consent or agreement of parties, prompted by considerations of convenience and economy; such, as I am informed, has recently taken place as regards the new cotton docks and warehouses at Staten island. *517But w íat begins in special agreement may, ere long, end in a prevailing custom, either in general trade or in a particular traffic; and tí ie question in any particular case must be, whether the practice ol landing at such parts of the port has become so general and so established as to be fairly and reasonably entitled to be recognized as within those limits wherein the merchants of the port ordinarily receive, and vessels ordinarily discharge, such goods. To show his, proof of usage is necessarily received, and such is its ap-proprate office. Ostrander v. Brown, 15 Johns. 39, 42; The Reeside, 8 Sumn. 569.
In Bradstreet v. Heron, Abb. Adm. 209, it was held by Betts, J., under a usage proved in that case, and upon a defense precisely simile r to the defense in this case, that a delivery of goods at quar-antin >, during the quarantine season, was a compliance with a contract )f the bill of lading to deliver at “the port of New York. ” The same, also, in substance, was held in the case of Gracie v. Marine Ins. Co. 8 Cranch. 75.
In ¡his case, I think, the weight of evidence undoubtedly shows that the di )cks and warehouses of Brooklyn opposite the lower part of New York have been so long and so generally used for the delivery and storaj ;e of goods consigned to this port, especially in the trade from Ceyloa and the East Indies, as to be entitled to recognition, not mere! y as one of the customary places of discharge within the port, but, i a fact, as the chief place for the discharge of such goods. I am satisi ed, from the evidence, that a great majority of the merchants in tin ¡t trade have long since found it to be for their convenience and their interest to have their goods delivered at the stores there rather than in New York city. So largely has this part of Brooklyn been empl lyed in that trade, under bills of lading like this, that if these docks and warehouses were to be suddenly destroyed, and incapable of be ng restored to use, the changes made necessary, especially in the e istern trade, would amount almost to a revolution. And, if this be so, it is clear that the use of these docks and warehouses, as at prest nt established, is an integral and essential part of the established comí íeree of the port, for the customary delivery and receipt of goods.
In the case of a general ship it is not to be expected that all the consignees will be equally accommodated by a single place of landing. The most that can be expected is to accommodate the majority of th 3 consignees; and if the vessel lands at a suitable wharf within the (ustomary limits for the discharge of similar goods, and in accord; mee with the request of a majority of the consignees, as in this case, her obligation is performed, though the minority might find som< other place of discharge more convenient.
It was not claimed in this case that the landing at Pierrepont’s storí s was unreasonable on account of its distance; or that the re-spou dents would have been subjected to less expense for cartage or light erage had the bark landed at any available pier on the New York *518shore. What New York docks were available for the discharge of this bark does not appear. Had she gone to some of the up-town Wharves within the present ordinary limits for discharging goods, as she might have done had there been no direction by the majority of the consignees, there is no evidence to show, and it cannot be assumed,vthat the respondents would have been subjected to any less expense for truckage or lighterage than they incurred through the delivery at Brooklyn.
The prevailing usage for a number of years past, to discharge nearly all cargoes like the present at Brooklyn, is not seriously denied; the respondent’s evidence, on the whole, confirms it. The point they contend for is, rather, that this practice is illegitimate and illegal; and that those who do not assent to such delivery are, therefore, entitled to compensation, either for lighterage or ferriage, to New York; in other words, the respondents, while admitting the prevailing practice of discharging at Brooklyn, seek to ingraft upon it either a legal obligation, or a custom on the part of the ship, to make compensation to those who dissent. Apart from any usage to make compensation, I cannot hold the vessel legally bound to do so, for the reasons above stated. The evidence, while showing the payment, in many instances during past years, of small sums, fails, in my judgment, to establish any such general practice of this kind as amounts to a usage obligatory on the ship to allow such offsets to the comparative few who object to the landing in Brooklyn. The superior convenience of Brooklyn over the up-town docks, to which vessels might go for discharge, and the presumably less expense of landing at the former, in the absence of any proof on the subject, require the claim for lighterage and ferriage on account of landing in Brooklyn to be regarded as resting on technical grounds, rather than as meritorious and substantial. When this bark arrived in New York she was, therefore, in my judgment, entitled to consider the docks of Brooklyn as available places for the discharge of her cargo, as well as those upon the New York shore; and, in selecting the one shore or the other, she was subject only to the rules ordinarily applicable between different places of delivery in the same port. Where there are several wharves equally convenient to the carrier, he is bound to deliver at that most convenient to the shipper, if seasonably notified of such preference; and, where the consignees are numerous, a usage for the majority to name the place of discharge is valid,, if the place named be suitable, and within the limits where such cargo is ordinarily landed. The Boston, 1 Low. 464, 466; The E. H. Fittler, Id. 114; 1 Pars. Shipp. & Adm. 233, note.
In the ease of Blossom v. Smith, 3 Blatchf. 316, Nelson, J., held valid an• established usage' of trade less obviously reasonable than this; namely, that the largest single consignee of a cargo of naval stores, such as resin, turpentine, etc., might select a yard in Brooklyn at which the whole cargo should be delivered, and that the other *519consign ¡es musí accept delivery there. The ease, as reported, does not stale the form of the bill of lading; but on examining the record I find ti ¡at the bill of lading in that case was of the usual form, describing the vessel as bound for New York, and the cargo to bo delivered to the consignees “at the port of New York,” as in this case. Such c¡ rgo was not allowed to bo stored in the city of New York; and the same is true in regard to part of the cargo of the bark in the present case.
The isage proved in this ease, for the majority to name the place of land ing, was not controverted. The same usage in other lines pf trade 1 as been repeatedly proved before me, and acted on in other cases v ithout serious question. The bark in this ease went to Pierre-pont’s ¡tores, as I have already said, upon the request of a majority of the (consignees. Though this did not suit the respondents, it must he assr med that it did better suit the majority than a delivery on the New Y irk shore; and as this was within the legal limits of the port, and wf s also a suitable dock where such cargo is proved to have been long c istomarily discharged, I cannot hold that the bark, in going there i a accordance with the request of the majority, failed in its duty under the bill of lading, or violated any legal right of the respondents; tnd I cannot, therefore, allow them the offset claimed.
The libelant is therefore entitled to a decree for $2,883.63, the amoui t of freight claimed, with interest and costs.